PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/483,349
Filing Date: 2 Aug 2019
Appellant(s): The Regents of the University of California



__________________
James S. Keddie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Oct 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
At page 4 of the Brief, Appellant contends that the written description requirement of 35 U.S.C. §112 is separate and distinct from the enablement requirement of 35 U.S.C. §112 and that patentable subject matter needs to satisfy both requirements, the Appellant believes that both rejections can be addressed by a single discussion. In view of the above, it is requested that the following arguments apply to both of the rejections under 35 U.S.C. §112, first paragraph, as elaborated in the Office Action. In the Office Action, the Examiner seems to argue that the chimeric TCR recited in the present claims will only work with the exact sequences that were reduced to practice. However, the Examiner has presented no scientific evidence to support this assertion. The Examiner asserts that “Even assuming the cell surface antigen is cancer antigen such as mesothelin, the description of just one scFv antibody that binds to just human mesothelin is not representative of the entire genus of scFv or single domain antibodies that bind to all cell surface antigen or all cancer antigen or mesothelin because the genus of heterologous antigen-binding domain is highly variable comprising i.e., different heavy and light chains or six different CDRs that bind to different cancer antigen or different epitope of mesothelin. The specification does not describe the common structure share by members of the genus.” 

Appellant’s arguments have been fully considered but are not deemed to be persuasive.  
The patentability of all the claims turns on satisfaction of  35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, which in relevant part states:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same ....

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.  The Federal Circuit has determined that the “written description” requirement and the “enablement” requirement are distinct.  See, e.g., University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 921, 69 USPQ2d 1886, 1890 (Fed. Cir. 2004); Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 962, 63 USPQ2d 1609, 1611-12 (Fed. Cir. 2002). Under Federal Circuit case law, in order to satisfy the written description requirement, an inventor must at least show he was in “possession” of the claimed invention at the time the application was filed.  In order to satisfy the enablement requirement, “the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.”, see MPEP 2164.01.   In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (emphasis added). See also, e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor;  (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Furthermore, Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Contrary to appellant’s assertion that no scientific evidence to support the rejection, Lloyd et al (of record) is cited for the teachings that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et ah Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion) and the teachings of Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) pertaining to over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  In this case, the disclosure of a few scFv antibodies that bind to just human mesothelin and human CD19 and one single domain antibody that binds to florescent protein (GFP) are representative of the claimed genus of scFv and single domain antibodies that bind to any cell surface antigen (claims 1, 8-10, 14-17, 19, 29-31, 159-160) as defined in the specification, see para. [252], [0253], [0257], [0258], [0259], or any cancer cell antigen (claim 2) or any CD19, any mesothelin or any CD22 (claim 161).  Appellant attempts to describe the invention by describing something that is not the invention: viz., the antigen to which the scFv or single domain antibodies in the chimeric TCR may bind.  Appellant has not pointed to anything else in the disclosure that describes the polynucleotides encoding scFv antibodies or single domain antibodies that correlate with binding to any cell surface antigen above, as required by the claims. 
Furthermore, Kunert (of record, Frontiers in Immunology 4: 1-16, 2013; PTO 892) and Beatty et al (Pharmacol Ther 166:30-39, Oct 2016; PTO 1449)  are cited for the teachings that choice for target antigen to which the chimeric antigen receptor binds, are just as important in chimeric TCR as treating cancer.  Kunert teaches choice for target antigen, fitness of T cells and sensitization of tumor milieu are critical to improve adoptive transfer of T cells gene-engineered with antigen-specific T cell receptors, ideally, target antigens are selectively expressed by tumor tissue and not healthy tissue.  At the same time, target antigens should have proficient immunogenicity to initiate an effective anti-tumor response, see p. 2, in particular.  Beatty et al (Pharmacol Ther 166:30-39, Oct 2016; PTO 1449) teaches if the target protein is expressed on normal tissues, there is a possibility for off-tumor but on-target toxicities to occur, see p. 3, in particular.  While TCRs can be engineered with high affinity and specificity for tumor-specific peptides, affinity-enhanced TCR-modified T cells have been found to produce off-target and organ-specific toxicities that are not always predictable, see p. 3, in particular.   Even if the chimeric TCR binds to known cancer antigen such as NY-ES01/HLA-A2, and MAGE-A3/HLA-A1, Kunert teaches in one study, Robbins and colleagues demonstrated that a TCR directed against NY-ES01/HLA-A2 showed significant anti-tumor responses in patients with metastatic melanoma and synovial sarcoma without detectable toxicities (Table 2).  Unexpectedly, in another using a TCR directed against MAGEA3/HLA-A2, two patients with metastatic melanoma lapsed into coma and died.  Beatty et al teaches TCRs can be engineered with high affinity and specificity for tumor-specific peptides, affinity-enhanced TCR-modified T cells have been found to produce off-target and organ-specific toxicities that are not always predictable, see p. 3, in particular.  
The specification does not describe the structure, e.g., polynucleotides encoding the amino acid sequence of the heavy and light chain variable regions or the six CDRs of all scFv or single domain antibody that bind to all cell surface antigen (claims 1, 8-10, 14-17, 19, 20-31, 159-160) or any cancer antigen (claim 2), or any CD19, any mesothelin or any CD22 form other species (claim 161).  In particular, the specification does not describe the first and second polynucleotides that, together, encode any chimeric T cell antigen receptor, when present in any immune cell membrane, activates the immune cell when binds to any cell surface antigen other than the ones that specifically disclosed.  The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art cannot visualize or recognize the member of the genus of the actual claimed first polynucleotide and second polynucleotide that, together, encode all chimeric T cell antigen receptor (TCR) that comprises scFv or single domain antibody that bind to any cell surface antigen themselves to show possession of the claimed genus.at the time of filing.   Thus one of skill in the art cannot "visualize or recognize" most members of the genus.   
With respect to enablement, given the number of different possible antibodies purportedly covered by the claims is astonishingly large, as well as the number of modified TCRα chain or modified TCRβ chain, Appellant has not enabled the breadth of the claimed invention in view of the teachings of the specification because the lack of specific guidance as to the structure of the claimed composition comprising a first and second polynucleotides that together, encoding any chimeric T cell antigen receptor (TCR) that comprises any scFv or any single domain antibody that bind to any cell surface antigen themselves, the unpredictable art as evidenced by Lloyd et al (of record), Edwards et al (of record), Kunert (of record), the insufficient guidance and working examples, it would require undue experimentation of one skilled in the art to make and use the claimed invention, commensurate in scope with the claims.
At page 5 of the Brief, Appellant argues that this invention is not based on a "new" antibody sequence, the discovery of a new epitope, or a new functional characteristic of the antibody. Rather this invention, to the extent that it is currently claimed, is based on the overall architecture of the TCR and, with respect to the current rejections, a chimeric TCR comprising heterologous antigen-binding domains such as scFv or single domain antibodies. 

Appellant’s arguments have been fully considered but are not deemed to be persuasive.  
An adequate written description must contain enough information about the actual makeup of the products – “a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials”.  Araid Pharm., Inc. v. Eli Lilly & co., 598, F.3d 1336, 1350 (Fed. Cir. 2010) (en banc).  
In this case, the claims encompass a composition comprising any first polynucleotide and a second polynucleotide that, together, encode any chimeric T cell antigen receptor (TCR) that, when present in an immune cell membrane, activates the immune cell when the chimeric TCR binds a cell surface antigen, wherein the first polynucleotide encodes a modified g-chain and is operably linked to a first promoter and the second polynucleotide encodes a modified β-chain is operably linked to a second promoter, and wherein: 
(a) the chimeric TCR comprises:
i.  a modified α-chain comprising any heterologous antigen-binding domain fused to the extracellular domain of any TCR α-chain, wherein the heterologous antigen-binding domain specifically binds to any cell surface antigen and comprises any scFv or any single domain antibody, and wherein the modified α-chain does not comprise a TCR α-chain variable region; and
ii. a modified β-chain, wherein the modified β-chain does not comprise a TCR β-chain variable region; or
(b)    the chimeric TCR comprises:
i.  the modified β-chain comprising any heterologous antigen binding domain fused to the extracellular domain of any TCRβ-chain, wherein the heterologous antigen-binding domain comprises any scFv or any single domain antibody that binds to any cell surface antigen and wherein the modified β-chain does not comprise a TCR β-chain variable region; and 
ii.  a modified α-chain, wherein the modified α-chain does not comprise a TCRα-chain variable region. 
The specification discloses a human TCR alpha chain variable region comprising the amino acid sequence of SEQ ID NO: 1, a mouse TCR beta chain variable region comprising the amino acid sequence of SEQ ID NO: 2, a human TCR alpha constant region comprising the amino acid sequence of SEQ ID NO: 3, a mouse TCR beta constant region comprising the amino acid sequence of SEQ ID NO: 4, a human TCR beta chain constant region sequence of SEQ ID NO: 5, a mouse beta chain constant region sequence of SEQ ID NO: 6, a human TCR alpha chain constant region sequence having T48C substitution comprises the amino acid sequence of SEQ ID NO: 11, a mouse TCR alpha chain constant region having T84C comprising the amino acids sequence of SEQ ID NO: 12, a human TCR beta chain constant region having S58C substitution comprising the amino acid sequence of SEQ ID NO: 13 and a mouse TCR beta chain constant region sequence having S79C corresponding to SEQ ID NO: 14. The specification discloses just scFv antibody that binds to just mesothelin comprises the amino acid sequence of SEQ ID NO: 71.  The specification discloses just one nanobody LAG17 that binds to green florescent protein (GFP) comprises the amino acid sequence of SEQ ID NO: 90.  Regarding chimeric TCR that binds to any cell surface antigen, the specification discloses chimeric TCR that binds to just mesothelin comprises the amino acid sequence of SEQ ID NO: 122, 123, 124 or 126.  
However, the specification does not describe the first and second polynucleotides that, together, encode any chimeric T cell antigen receptor, when present in any immune cell membrane, activates the immune cell.  The immune cell include but not limited to lymphocytes, hematopoietic stem cells and/or progeny thereof (i.e., immune progenitors), etc., see para. [0302].   The specification does not disclose any immune cell transfected with vectors comprising first and second polypeptides that encode any T cell antigen receptor, much less activates any the immune cell when bind any cell surface antigen. 
Regarding cell surface antigen to which the scFv or single domain binds, the specification discloses antigen as follow:
[0252] Any antigen, including e.g., those described herein, may be mutated and the corresponding antigen binding partner may be similarly mutated. Accordingly, a chimeric TCR of the instant disclosure may include an antigen binding domain that specifically binds a mutated (i.e., non-wild-type) binding partner. Non-limiting examples of mutated binding partners include but are not limited to e.g., mutated antigens, mutated cancer antigens, mutated auto-antigens, mutated extracellular antigens, mutated extracellular cancer antigens, mutated extracellular auto-antigens, mutated surface antigens, mutated surface cancer antigens, mutated surface auto-antigens, peptide-MHC complexes presenting a mutated antigen peptide, peptide-MHC complexes presenting a mutated cancer antigen peptide, peptide-MHC complexes presenting a mutated auto-antigen peptide, and the like. 
[0253] Cancers commonly involve mutated proteins that are associated with the disease. Genes commonly mutated in cancers include e.g., ABI1, ABL1, ABL2, ACKR3, ACSL3, ACSL6, AFF1, AFF3, AFF4, AKAP9, AKT1, AKT2, ALDH2, ALK, AMER1, APC, ARHGAP26, ARHGEF12, ARID1A, ARID2, ARNT, ASPSCR1, ASXL1, ATF1, ATIC, ATM, ATP1A1, ATP2B3, ATRX, AXIN1, BAP1, BCL10, BCL11A, BCL11B, BCL2, BCL3, BCL6, BCL7A, BCL9, BCOR, BCR, BIRC3, BLM, BMPR1A, BRAF, BRCA1, BRCA2, BRD3, BRD4, BRIP1, BTG1, BUB1B, C15orf65, C2orf44, CACNA1D, CALR, CAMTA1, CANT1, CARD11, CARS, CASC5, CASP8, CBFA2T3, CBFB, CBL, CBLB, CBLC, CCDC6, CCNB1IP1, CCND1, CCND2, CCND3, CCNE1, CD274, CD74, CD79A, CD79B, CDC73, CDH1, CDH11, CDK12, CDK4, CDK6, CDKN2A, CDKN2C, CDX2, CEBPA, CEP89, CHCHD7, CHEK2, CHIC2, CHN1, CIC, CIITA, CLIP1, CLP1, CLTC, CLTCL1, CNBP, CNOT3, CNTRL, COL1A1, COL2A1, COX6C, CREB1, CREB3L1, CREB3L2, CREBBP, CRLF2, CRTC1, CRTC3, CSF3R, CTNNB1, CUX1, CYLD, DAXX, DCTN1, DDB2, DDIT3, DDX10, DDX5, DDX6, DEK, DICER1, DNM2, DNMT3A, EBF1, ECT2L, EGFR, EIF3E, EIF4A2, ELF4, ELK4, ELL, ELN, EML4, EP300, EPS15, ERBB2, ERC1, ERCC2, ERCC3, ERCC4, ERCC5, ERG, ETV1, ETV4, ETV5, ETV6, EWSR1, EXT1, EXT2, EZH2, EZR, FAM46C, FANCA, FANCC, FANCD2, FANCE, FANCF, FANCG, FAS, FBXO11, FBXW7, FCGR2B, FCRL4, FEV, FGFR1, FGFR1OP, FGFR2, FGFR3, FH, FHIT, FIP1L1, FLCN, FLI1, FLT3, FNBP1, FOXA1, FOXL2, FOXO1, FOXO3, FOXO4, FOXP1, FSTL3, FUBP1, FUS, GAS7, GATA1, GATA2, GATA3, GMPS, GNA11, GNAQ, GNAS, GOLGA5, GOPC, GPC3, GPHN, H3F3A, H3F3B, HERPUD1, HEY1, HIP1, HIST1H4I, HLA-A, HLF, HMGA1, HMGA2, HNF1A, HNRNPA2B1, HOOK3, HOXA11, HOXA13, HOXA9, HOXC11, HOXC13, HOXD11, HOXD13, HRAS, HSP9OAA1, HSP90AB1, IDH1, IDH2, IKZF1, IL2, IL21R, IL6ST, IL7R, IRF4, ITK, JAK1, JAK2, JAK3, JAZF1, JUN, KAT6A, KAT6B, KCNJ5, KDM5A, KDM5C, KDM6A, KDR, KDSR, KIAA1549, KIAA1598, KIF5B, KIT, KLF4, KLF6, KLK2, KMT2A, KMT2C, KMT2D, KRAS, KTN1, LASP1, LCK, LCP1, LHFP, LIFR, LMNA, LMO1, LMO2, LPP, LRIG3, LSM14A, LYL1, MAF, MAFB, MALT1, MAML2, MAP2K1, MAP2K2, MAP2K4, MAX, MDM2, MDM4, MECOM, MED12, MEN1, MET, MITF, MKL1, MLF1, MLH1, MLLT1, MLLT10, MLLT11, MLLT3, MLLT4, MLLT6, MN1, MNX1, MPL, MSH2, MSH6, MSI2, MSN, MTCP1, MUC1, MUTYH, MYB, MYC, MYCL, MYCN, MYD88, MYH11, MYH9, MYO5A, NAB2, NACA, NBN, NCKIPSD, NCOA1, NCOA2, NCOA4, NDRG1, NF1, NF2, NFATC2, NFE2L2, NFIB, NFKB2, NIN, NKX2-1, NONO, NOTCH1, NOTCH2, NPM1, NR4A3, NRAS, NRG1, NSD1, NT5C2, NTRK1, NTRK3, NUMA1, NUP214, NUP98, NUTM1, NUTM2A, NUTM2B, OLIG2, OMD, P2RY8, PAFAH1B2, PALB2, PATZ1, PAX3, PAX5, PAX7, PAX8, PBRM1, PBX1, PCM1, PCSK7, PDCD1LG2, PDE4DIP, PDGFB, PDGFRA, PDGFRB, PER1, PHF6, PHOX2B, PICALM, PIK3CA, PIK3R1, PIM1, PLAG1, PLCG1, PML, PMS1, PMS2, POT1, POU2AF1, POU5F1, PPARG, PPFIBP1, PPP2R1A, PRCC, PRDM1, PRDM16, PRF1, PRKAR1A, PRRX1, PSIP1, PTCH1, PTEN, PTPN11, PTPRB, PTPRC, PTPRK, PWWP2A, RABEP1, RAC1, RAD21, RAD51B, RAFT, RALGDS, RANBP17, RAP1GDS1, RARA, RB1, RBM15, RECQL4, REL, RET, RHOH, RMI2, RNF213, RNF43, ROS1, RPL10, RPL22, RPL5, RPN1, RSPO2, RSPO3, RUNX1, RUNX1T1, SBDS, SDC4, SDHAF2, SDHB, SDHC, SDHD, SEPT5, SEPT6, SEPT9, SET, SETBP1, SETD2, SF3B1, SFPQ, SH2B3, SH3GL1, SLC34A2, SLC45A3, SMAD4, SMARCA4, SMARCB1, SMARCE1, SMO, SOCS1, SOX2, SPECC1, SRGAP3, SRSF2, SRSF3, SS18, SS18L1, SSX1, SSX2, SSX2B, SSX4, SSX4B, STAG2, STAT3, STAT5B, STAT6, STIL, STK11, SUFU, SUZ12, SYK, TAF15, TAL1, TAL2, TBL1XR1, TCEA1, TCF12, TCF3, TCF7L2, TCL1A, TERT, TET1, TET2, TFE3, TFEB, TFG, TFPT, TFRC, THRAP3, TLX1, TLX3, TMPRSS2, TNFAIP3, TNFRSF14, TNFRSF17, TOP1, TP53, TPM3, TPM4, TPR, TRAF7, TRIM24, TRIM27, TRIM33, TRIP11, TRRAP, TSC1, TSC2, TSHR, TTL, U2AF1, UBR5, USP6, VHL, VTI1A, WAS, WHSC1, WHSC1L1, WIF1, WRN, WT1, WWTR1, XPA, XPC, XPO1, YWHAE, ZBTB16, ZCCHC8, ZMYM2, ZNF331, ZNF384, ZNF521 and ZRSR2. In some instances, an antigen binding domain binds to the mutated version of a gene that is commonly mutated in cancer, including but not limited to e.g., those listed above. In some instances, an antigen binding domain binds to a peptide-MHC complex presenting a mutated cancer antigen peptide derived from the mutated version of a gene that is commonly mutated in cancer, including but not limited to e.g., those listed above. In some instances, an antigen binding domain binds to a peptide-MHC complex presenting a mutant KRAS peptide. 

The term “e.g.” is not limited.  The specification does not describe the structure, e.g., polynucleotide encoding the amino acid sequence of the heavy and light chain variable region or the six CDRs of all scFv or single domain antibody that bind to all cell surface antigen, including but are not limited to e.g., mutated antigens, mutated cancer antigens, mutated auto-antigens, mutated extracellular antigens, mutated extracellular cancer antigens, mutated extracellular auto-antigens, mutated surface antigens, mutated surface cancer antigens, mutated surface auto-antigens, peptide-MHC complexes presenting a mutated antigen peptide, peptide-MHC complexes presenting a mutated cancer antigen peptide, peptide-MHC complexes presenting a mutated auto-antigen peptide, and the like (claims 1 and dependent claims thereof) or any cancer antigen (claim 2), any CD19, any mesothelin or any CD22 (claim 161), other than scFv antibody that binds to mesothelin and human CD19, see para. [0279] specification. Here, Appellant attempts to describe the invention by describing something that is not the invention: viz., the antigen to which the scFv or single domain antibodies in the chimeric TCR may bind.  Appellant has not pointed to anything else in the disclosure that describes the polynucleotides encoding scFv antibodies or single domain antibodies that correlate with binding to any cell surface antigen above, as required by the claims. 
Regarding polynucleotide, the specification discloses:
[0310] As noted above, in some embodiments, a nucleic acid comprising a nucleotide sequence encoding a chimeric TCR or a chain thereof of the present disclosure will in some embodiments be DNA or RNA, e.g., in vitro synthesized DNA or in vitro synthesized RNA. Methods for in vitro synthesis of DNA/RNA are known in the art; any known method can be used to synthesize DNA/RNA comprising a nucleotide sequence encoding the chimeric TCR or a first and/or a second polypeptide of a chimeric TCR of the present disclosure.  

Thus, the polynucleotides encompass DNA, RNA or hybrid DNA/RNA.  


Regarding immune cell, the specification discloses:
[0312] Suitable mammalian immune cells include primary cells and immortalized cell lines. Suitable mammalian cell lines include human cell lines, non-human primate cell lines, rodent (e.g., mouse, rat) cell lines, and the like. In some instances, the cell is not an immortalized cell line, but is instead a cell (e.g., a primary cell) obtained from an individual. For example, in some cases, the cell is an immune cell, immune cell progenitor or immune stem cell obtained from an individual. As an example, the cell is a T lymphocyte, or progenitor thereof, obtained from an individual. As another example, the cell is a cytotoxic cell, or progenitor thereof, obtained from an individual. As another example, the cell is a stem cell or progenitor cell obtained from an individual. 
[0313] As used herein, the term "immune cells" generally includes white blood cells (leukocytes) which are derived from hematopoietic stem cells (HSC) produced in the bone marrow "Immune cells" includes, e.g., lymphocytes (T cells, B cells, natural killer (NK) cells) and myeloid-derived cells (neutrophil, eosinophil, basophil, monocyte, macrophage, dendritic cells). "T cell" includes all types of immune cells expressing CD3 including T-helper cells (CD4+ cells), cytotoxic T-cells (CD8+ cells), T-regulatory cells (Treg) and gamma-delta T cells. A "cytotoxic cell" includes CD8+ T cells, natural-killer (NK) cells, and neutrophils, which cells are capable of mediating cytotoxicity responses. "B cell" includes mature and immature cells of the B cell lineage including e.g., cells that express CD19 such as Pre B cells, Immature B cells, Mature B cells, Memory B cells and plasmablasts Immune cells also include B cell progenitors such as Pro B cells and B cell lineage derivatives such as plasma cells. 
The specification exemplifies just CD8+ T cells. 
However, the specification does not provide any correlation between the structure of the first and second polynucleotide that together, encoding chimeric T cell antigen receptor and the functions of activates which immune cell, e.g., stem cell, B cell, macrophage, NK cells, macrophage, neutrophil, eosinophil, basophil, monocyte, dendritic cell, CD4+ T cell or CD8+ T cell when the chimeric TCR binds to any and all surface antigen.  Thus, the functional definition, e.g., activates the immune cell, when the chimeric TCR binds to any cell surface molecule cannot correlated with the structures shared by members of the first and second polynucleotides encompassed by the claims.  As such, the specification at best describes a roadmap for producing any chimeric TCR using any undisclosed polynucleotides and then test which actually function as claimed.  See Novozymes A/S v. DuPont Nutrition Biosciences. 107 USPQ2d 1457 (Fed. Cir. 2013).   In Novozymes the court held that the problem is that “the specification failed to inform the reader which member of that group was the right one.”

Even assuming the antigen is CD19, the term “CD19” encompasses any mammalian CD19.  The specification discloses just scFv that binds to just human CD19, see paragraph [0279] of specification, WO2014127261 cited therein, much less single domain antibody that binds to any CD19.  It should be noted that these scFv anti-CD19 share the same sequence of SEQ ID NO: 5.  The chimeric TCR is for treating cancer in any subject such as murines (e.g., rats, mice), lagomorphs (e.g., rabbits), non-human primates, humans, canines, felines, ungulates (e.g., equines, bovines, ovines, porcines, caprines), etc, see specification para. [0146].
However, the specification does not describe a representative number of species of scFv or single domain antibodies falling within the scope of the genus or structure common to the members of the genus so the one of skill in the art cannot visualize or recognize most member of the genus of scFv antibodies or single domain antibody that bind to all CD19, much less for the actual claimed composition comprising a first polynucleotide and second polynucleotide themselves to show possession of the claimed genus at the time of filing.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al (of record) taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et ah Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  It is unpredictable which undisclosed scFv or single domain antibody binds to which cell surface antigen on immune cell such as any lymphocytes, e.g., T cells, B cells, natural killer (NK) cells) and myeloid-derived cells (neutrophil, eosinophil, basophil, monocyte, macrophage, dendritic cells, stem cell or progenitor cell, plasma cells (see para. [0312] to [0313] of specification) or cancer cell. 
Regarding antigen to which the antibody binds, Kunert (of record, Frontiers in Immunology 4: 1-16, 2013; PTO 892) teaches choice for target antigen, fitness of T cells and sensitization of tumor milieu are critical to improve adoptive transfer of T cells gene-engineered with antigen-specific T cell receptors, ideally, target antigens are selectively expressed by tumor tissue and not healthy tissue.  At the same time, target antigens should have proficient immunogenicity to initiate an effective anti-tumor response, see p. 2, in particular, in one study, Robbins and colleagues demonstrated that a TCR directed against NY-ES01/HLA-A2 showed significant anti-tumor responses in patients with metastatic melanoma and synovial sarcoma without detectable toxicities (Table 2).  Unexpectedly, in another using a TCR directed against MAGEA3/HLA-A2, two patients with metastatic melanoma lapsed into coma and died.  These adverse events were most likely caused by T cell recognition of rare neurons that were positive for MAGE-12 and possible MAGE-A.9 antigens, which contain shared or highly similar epitopes compared to MAGE-A3 antigen. In a third, study, in which a TCR was used directed against MAGE-A3/HLA-A1, one patient with melanoma an done patient with myeloma suffered from cardiovascular toxicity and died. This toxicity was possibly caused by T cell recognition of a similar but not identical peptide form the muscle protein titin, so-called off-target” toxicity, see paragraph bridging p. 2 and 3, in particular.  Kunert teaches TCR-engineered T cells therapy to treat solid tumors is currently hampered by treatment-related toxicity, and a transient nature of tumor regression.  It is unpredictable which undisclosed nucleic acid encoding which unspecified T cell antigen receptor that binds to which “cell surface antigen” or “cancer antigen” and activates the immune cell such as stem cell, plasma cell, B cell is effective for treating or killing which cancer cells. 
Likewise, Beatty et al (Pharmacol Ther 166:30-39, Oct 2016; PTO 1449) teaches if the target protein is expressed on normal tissues, there is a possibility for off-tumor but on-target toxicities to occur, see p. 3, in particular.  While TCRs can be engineered with high affinity and specificity for tumor-specific peptides, affinity-enhanced TCR-modified T cells have been found to produce off-target and organ-specific toxicities that are not always predictable, see p. 3, in particular.  Beatty further teaches despite promising findings of CAR T cells directed against CD19+ B cell hematological malignancies, solid malignancies requires T cells to extravasate from the peripheral blood into solid tissues in order to mediate anti-tumor activity, see p. 5.  The ultimate fate of tumor-infiltrating T cells in solid malignancies is determined by a complex network of signals orchestrated by both malignant and non-malignant cells present within the tumor microenvironment, see p. 5.  While most chimeric antigen receptor T cells evaluated in vitro, generally demonstrate potent cytolytic, proliferative and cytokine secretory activity, however, their anti-tumor potential upon infusion into patients with solid tumors has, to date, been limited, see p. 6.  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a species or a few species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to all cell surface antigen (as held in Abbvie v. Centocor (Fed. Cir. 2014)), hence the chimeric TCR encoded by the claimed polynucleotides.  The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.  While Abbvie states that one does not need to disclose every species in a genus in order to meet the written description requirement, the specification must at least describe some species representative of the entire genus (see p. 25 of Abbvie). 
In this case, it cannot be envisioned based on the specification what polynucleotide sequences would possess such binding properties.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
In this case, the specification fails to disclose a representative number of species of polynucleotides encoding any chimeric T cell antigen receptor expressed on the membrane of any immune cell comprising any scFv or single domain antibodies that bind any cell surface antigen (claims 1, 8-10, 14-17, 19, 29-31, 159 and 160) or any cancer antigen (claim 2) or any CD19, mesothelin or any CD22 (claim 161), falling within the scope of the genus or structure common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus in the polynucleotides as claimed to demonstrate possession of the genus of nucleic acid encoding chimeric T cell antigen receptor (TCR) as set forth in claims 1-2, 8-10, 14-17, 19, 29-31 and 159-161 at the time of filing.  Therefore, the claims do not comply with the written description requirement. 
With respect to enablement, the specification does not provides specific guidance as to the structure of first and second polynucleotides, the astronomical possible scFv or VHH to any cell surface antigen on immune cell (claims 1, 8-10, 14-17, 19, 29-31, 159 and 160) or any cancer antigen (claim 2) or any CD19, mesothelin or any CD22 (claim 161) mentioned above, the unpredictable art as evidenced by Lloyd et al, Edwards et al, Kunert et al., and Beatty et al, and insufficient working examples, it is unpredictable which undisclosed first and second polynucleotides together encoding unspecified chimeric TCR that activates which immune cell when binds to which cell surface antigen of normal cell or cancer antigen or any CD19 or mesothelin or CD22 is effective to treating which cancer.  As such, it would require undue experimentation of one skilled in the art to make and use the claimed polynucleotides commensurate in scope with the claims.
At paragraph bridging page 5 and 6 of the brief, Appellant asserts that  it is well known within the art that chimeric immune receptors are modular, meaning that one should be able to swap out one antibody sequence for another with the expectation that the molecule would still work.  This is a standard design principle for CARs and, because chimeric TCRs are functionally and structurally similar to CARs, there is no reason why the same concept shouldn't be applied to chimeric TCRs.  Appellant cites Gacerez et al 2016, abstract, that discloses “exploiting modular designs and swappable domains, CARs can target an array of cell surface antigens”.  
"a CAR is a modular protein composed of a defined extracellular component that recognizes a cell surface protein and an intracellular component made up of specific signaling domains from proteins” Beatty et al 2016, section 2 
“The CAR is a single polypeptide with modular domains, consisting of an antibody-derived targeting moiety, fused in line with T cell-derived signaling domains." Daniyan et al, page 1257 
“the modular nature of their structure, CARs are rapidly evolving” Sadelain et al, 2013 Introduction.  Moreover, the state of the art indicates that the antibodies that can be used in immune receptors are relatively straightforward to produce from known antibodies such as mouse antibodies: "scFvs derived from murine immunoglobulins are commonly used, as they are easily derived from well-characterized monoclonal antibodies.” Sadelain et al, 2013, page 389 "Because the scFvs used to date in the clinic have almost all consisted of both heavy and light chain-derived antigen binding domains and are often derived from murine monoclonal antibodies" Dotti et al 2015, page 3 Similar to what is disclosed above, it is also well Known in the art that the CDR sequences can be swapped to different antibody frameworks and still retain binding activity. This is referred to as CDR grafting and is common practice in producing humanized antibodies. This notion is supported by the work of Borras et al. (J Biol Chem. 2010 Mar 19; 285(12): 9054-9066; hereafter “Borras’”).

Appellant’s arguments have been fully considered but are not deemed to be persuasive.
With respect to the Appellant’s first point of swapping out variable domain of TCR for another, e.g., antibody sequence, Appellant cites to nowhere in the specification for the polynucleotides to be swapped.  While there may be scFv and single domain antibodies in the art, there must be some guidance as to which one a skilled artisan can substitute in the chimeric TCR and retain the required functions, e.g., activates immune cell when the chimeric TCR binds to which cell surface antigen for treating cancer by killing cells.  The specification discloses a laundry list of antigens to which the antibody may bind, see specification [252] to [253].   The specification discloses immune cells include stem cell, hematopoietic stem cells, T cell, B cell, natural killer (NK) cells, T-regulatory cells, B cells, etc., see paras. [00310], [00311].  While one skilled in the art can readily screen for binding and activation of immune cells,  possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927,  69 USPQ2d at 1895.   Here, the specification merely extends an invitation to one skilled in the art to further experimentation to arrive at the claimed invention.  
With respect to the Appellant’s second point, appellant appears to argue for making humanized antibody by swapping the CDRs sequence to different antibody fragment, which are not claimed.   Nowhere in the specification describes swapping CDRs in the chimeric antigen receptor as argued.  
The specification does not disclose the identity of the said first and second polynucleotides encoding any chimeric receptor comprising any scFv or VHH that binds to any cell surface antigen (claims 1 and dependent claims thereof), any cancer antigen (claim 2), any CD19, any mesothelin or any CD22 (claim 161).  The claims are not limited to any known scFv or single domain antibodies that target known cell surface antigen.  While one skilled in the art can readily screen for binding, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Given the large number of possible scFv and single domain antibodies variants, the unpredictability in the art, and the lack of direction as to what scFv or single domain variants in chimeric T cell antigen receptor would retain activity, e.g., activate immune cell when chimeric TCR binds to the disclosed epitope of which cell surface antigen, one of ordinary skill in the art would not have been able to envision the claimed composition comprising a first polynucleotide and a second polynucleotide that, together, encode a chimeric T cell antigen receptor (TCR) when present in any immune cell membrane, activates the immune cell when the chimeric TCR binds the undisclosed cell surface.  

In order to satisfy the enablement requirement, “the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.”, not just how to make.  See MPEP 2164.01.   
With respect to the Appellant’s first point of swapping out variable domain of TCR for another, e.g., antibody sequence, Appellant cites to nowhere in the specification for the teachings of polynucleotides to be swapped.  While there may be scFv and single domain antibodies in the art, there must be some guidance as to which one a skilled artisan can substitute in the chimeric TCR.  Without guidance as to binding specificity of the scFv or single domain of chimeric TCR, the chimeric TCR binds to surface antigen on normal as well as cancer cells.  
Kunert (of record, Frontiers in Immunology 4: 1-16, 2013; PTO 892) teaches choice for target antigen, fitness of T cells and sensitization of tumor milieu are critical to improve adoptive transfer of T cells gene-engineered with antigen-specific T cell receptors, ideally, target antigens are selectively expressed by tumor tissue and not healthy tissue.  At the same time, target antigens should have proficient immunogenicity to initiate an effective anti-tumor response, see p. 2, in particular, in one study, Robbins and colleagues demonstrated that a TCR directed against NY-ES01/HLA-A2 showed significant anti-tumor responses in patients with metastatic melanoma and synovial sarcoma without detectable toxicities (Table 2).  Unexpectedly, in another using a TCR directed against MAGEA3/HLA-A2, two patients with metastatic melanoma lapsed into coma and died.  These adverse events were most likely caused by T cell recognition of rare neurons that were positive for MAGE-12 and possible MAGE-A.9 antigens, which contain shared or highly similar epitopes compared to MAGE-A3 antigen. In a third, study, in which a TCR was used directed against MAGE-A3/HLA-A1, one patient with melanoma an done patient with myeloma suffered from cardiovascular toxicity and died. This toxicity was possibly caused by T cell recognition of a similar but not identical peptide form the muscle protein titin, so-called off-target” toxicity, see paragraph bridging p. 2 and 3, in particular.  Kunert teaches TCR-engineered T cells therapy to treat solid tumors is currently hampered by treatment-related toxicity, and a transient nature of tumor regression.  It is unpredictable which undisclosed nucleic acid encoding which unspecified T cell antigen receptor that binds to which “cell surface antigen” or “cancer antigen” expressed on which immune cell, e.g., stem cell, plasma cells, B cells, T cell is effective for treating which cancer.  
Likewise, Beatty et al (Pharmacol Ther 166:30-39, Oct 2016; PTO 1449) teaches if the target protein is expressed on normal tissues, there is a possibility for off-tumor but on-target toxicities to occur, see p. 3, in particular.  While TCRs can be engineered with high affinity and specificity for tumor-specific peptides, affinity-enhanced TCR-modified T cells have been found to produce off-target and organ-specific toxicities that are not always predictable, see p. 3, in particular.  Beatty further teaches despite promising findings of CAR T cells directed against CD19+ B cell hematological malignancies, solid malignancies requires T cells to extravasate from the peripheral blood into solid tissues in order to mediate anti-tumor activity, see p. 5.  The ultimate fate of tumor-infiltrating T cells in solid malignancies is determined by a complex network of signals orchestrated by both malignant and non-malignant cells present within the tumor microenvironment, see p. 5.  While most chimeric antigen receptor T cells evaluated in vitro, generally demonstrate potent cytolytic, proliferative and cytokine secretory activity, however, their anti-tumor potential upon infusion into patients with solid tumors has, to date, been limited, see p. 6.   It is unpredictable which undisclosed nucleic acid encoding which unspecified T cell antigen receptor that binds to which cell surface antigen is effective for treating which cancer.  Given the large number of possible scFv and single domain antibodies variants, the unpredictability in the art, and the lack of direction as to what scFv or single domain variants in chimeric T cell antigen receptor would retain activity, e.g., activate immune cell when chimeric TCR binds to the disclosed epitope of which cell surface antigen, the experimentation required to make and use the full scope of the claimed invention in claims 1-2, 8-10, 14-17, 19, 29-31, 159-161 would be undue. 
With respect to the Appellant’s second point, appellant appears to argue for making humanized antibody by swapping the CDRs sequence to different antibody fragment, which are not claimed.   

At bottom of p. 6 to 7, Appellant argues that similar to what is disclosed above, it is also well Known in the art that the CDR sequences can be swapped to different antibody frameworks and still retain binding activity.  This is referred to as CDR grafting and is common practice in producing humanized antibodies. This notion is supported by the work of Borras et al. (J Biol Chem. 2010 Mar 19; 285(12): 9054-9066; hereafter “Borras’”)  Borras describes a human scFv scaffold, termed FW1.4, an optimized human scFv scaffold, termed FW1.4opt, and a generically applicable scFv scaffold, termed FW1.4gen, into which the authors inserted CDRs from fifteen rabbit monoclonal antibodies. (Abstract and first paragraph on page 6056.) Borras'10 reports that “CDR Grafting onto the Human scFv Scaffold Family Derived from FW1.4 Reproducibly Results in Functional Variable Domains.” (Right column on page 9060, emphasis added.) For example, CDRs from fifteen antibodies against VEGF and TNF when grafted onto FW1.4 and FW1.4opt produced, with a very few exceptions, scFvs that bind to the target. (Tables 1 and 2 and right column on page 9060.)  Similarly, grafting CDRs from several antibodies against VEGF and TNF when grafted onto FW1.4gen produced scFvs that bind to the target. (Table 6 and pages 9061-9064.) Indeed, Borras concludes that “highly potent and highly stable humanized scFv antibody fragments can be generated in reproducible manner by minimalistic grafting of CDRs from rabbit monoclonal antibodies onto a single optimized human acceptor framework. (Sentence spanning left and right columns on page 9064, emphasis added.)
Appellant’s arguments have been fully considered but are not deemed to be persuasive because the claims are NOT drawn to a method of making humanized antibody by swapping the six CDRs.  Appellant appears to argue something that is not in the claims.  It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of an immunoglobulin.  In certain circumstances, the framework residues are also involved in antigen binding.  It is not clear simply swapping the six CDRs in the chimeric antigen receptor maintains antigen binding, and activates immune cells.  The specification does not describe the polynucleotides encoding the six CDRs for scFv that bind to all cell surface antigen to be swapped.  Appellant points to nowhere in the specification that describes the claimed polynucleotides set forth in claims 1-2, 8-10, 14-17, 19, 29-31, 159-161.  
Even assuming the antibody binds to an epitope of a particular cell surface antigen and considering a scFv antibody has six CDRs, each CDR comprises approximately ten amino acid residues. With twenty naturally occurring amino acids, the potential size of the CDR variation, of just human antibodies within this indeterminate genus, is 2060.   This does not even consider the potential variation within the variable and constant regions of human antibody.   Given the genus of scFv antibodies that bind to all surface antigen is unknown, both in terms of size and structural diversity, neither appellant’s specification nor the knowledge in the art, allows the skilled artisan to predict which polynucleotides encoding chimeric TCR comprising undisclosed members of the genus of scFv or single domain antibody that that binds and activates any immune cell.   The specification does not describe the CDR sequences that bind to all cell surface antigen, the corresponding polynucleotides encoding the claimed chimeric TCR.  As such, Appellant merely asks one of skill in the art to come up with the structure of the claimed composition comprising a first polynucleotide and a second polynucleotide that, together, encode any chimeric T cell antigen receptor (TCR that when present in an immune cell membrane, activates the immune cell when the chimeric TCR binds any cell surface antigen (claims 1, 8-10, 14-17, 19, 29-31, 159-160) or any cancer antigen (claim 2), any CD19, any mesothelin or any CD22 (claim 161).  In summary, there is no teaching regarding any correlation between the function of activating any immune cell and the binding activities of chimeric antigen T cell receptor and the structure of the polynucleotide sequences to guide one of ordinary skill in the art in trying to make and use the claimed composition.  Other than the described polynucleotides encoding chimeric TCR sequences themselves, SEQ ID NO: 90-127, the present specification fails to disclose any other polynucleotides, let alone a representative number.  
With respect to enablement, the responds to the written description have been addressed above and incorporated herein by reference.  Given the large number of possible scFv and single domain antibodies discussed above, the unpredictability in the art as evidenced by Lloyd, Edwards, Kunert and Beatty and the lack of direction as to what scFv or single domain variants in chimeric T cell antigen receptor may bind and retain activity, e.g., activate which immune cell, the experimentation required to make and use the full scope of the claimed invention in claims 1-2, 8-10, 14-17, 19, 29-31, 159-161 would be undue. 
At page 7 to 8 of the Brief, appellant states the routine nature of CDR grafting is also an opinion supported by the Patent Trial and Appeal Board. Appellant brings the Examiner's attention to the Patent Trial and Appeal Board decision in Ex Parte Grosmaire, 2018 Pat. App. LEXIS 8348, Appeal 2017-006468; Application No. 11/493,132, October 12, 2018. Notably, the priority date for the application considered in Grosmaire was July 2005, which is over ten years earlier than the priority date of the instant application.
A representative claim of the claims appealed in Grosmaire is provided below:
A humanized or chimeric CD37-specific immunoglobulin binding protein, comprising:
(a) a light chain variable region comprising, from amino terminus to carboxy terminus, a first framework region, a light chain CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 61, a second framework region, a light chain CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 64, a third framework region, a light chain CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 66, and a fourth framework region; and
(b) a heavy chain variable region comprising, from amino terminus to carboxy terminus, a first framework region, a heavy chain CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 63, a second framework region, a heavy chain CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 65, a third framework region, a heavy chain CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 69, and a fourth framework region; wherein the binding protein binds human CD37.  Id. At pg. 2, emphasis added.
The specification in Grosmaire provided the amino acid sequences of the six CDRs recited in the claim, and generally described humanization and CDR grafting. Id. at pg. 3-4. The Examiner found that the CDR sequences in Grosmaire’s specification were described in the context of small, modular immunopharmaceuticals (SMIP). /d. at pg. 6. The Grosmaire specification stated that “SMIPs are exemplary binding molecules that, like full-sized antibodies and scFvs, bind to a particular target via CDRs of variable heavy and light chains.” /d. at pg. 7. However, the Examiner rejected the claims in Grosmaire asserting that the specification did not disclose chimeric or humanized nonSMIP proteins having the recited sequences. /d.
On appeal, the Board in Grosmaire applied the Federal Circuit’s decision in Amgen v. Sanofi, 872 F.3d 1367, 1378 (2017), stating:
Amgen explains that it is not sufficient to arrive at a conclusion of having adequate written description for a product based on the ability to make and use it. Amgen leaves open, however, the possibility that “a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of ‘make and use’ (routine or conventional production) actually does equate to the required description of the claimed products,” and such a showing may be sufficient to establish adequate written description.  [Grosmaire at 10, emphasis added, citations omitted. ]
The Board in Grosmaire recognized that at the time of filing of the application in question (i.e.,2005), methods for humanizing antigen-binding molecules, which included grafting CDRs from nonhuman antibodies onto human variable framework domains and constant regions, were known in the art. Grosmaire at 11.  
Importantly, the Board in Grosmaire found that:
[T]he recitation of the CDR sequences and their positional information within the framework in conjunction with the characterized antigen to which the CDR sequences bind provides sufficient descriptive support for a genus of immunoglobulin binding proteins that contain these sequences as claimed. Id. (emphasis added)
Thus, Grosmaire recognized that, even as of 2005, the antibody art was reasonably predictable such that, where the antigen is characterized, the amino acid sequences of the CDRs, along with their positional information within the framework, are sufficient to satisfy the written description requirement under §112 for a genus of immunoglobulin binding proteins containing these CDRs.
Appellant’s arguments have been fully considered but are not deemed persuasive because each case is examined on its own merits.  The factors of the specific case must be evaluated.  Furthermore, the fact pattern of Grosmaire is different from instant claims.   In particular, Grosmaire’s claim recites a humanized or chimeric CD37-specific immunoglobulin binding protein comprising the particular combination of six CDRs (see p. 7-8 of the Brief), whereas instant claims are generic with respect to the first and second polynucleotides encoding the chimeric T cell antigen receptor comprising scFv or single domain that binds any cell surface antigen, any cancer antigen, any CD19, any mesothelin or any CD22 and activate any immune cell. 
Appellant has not point to the specification that describes polynucleotide encoding six CDRs for scFv antibodies that may bind to any and all cell surface antigen as defined above (claims 1, 8-10, 14-17, 19, 29-31, 159, 160), such as any cancer antigen (claim 2), any CD19, any mesothelin or any CD22 (claim 161), much less single domain antibody such as cAb VHH (camelid antibody variable domains) and humanized versions, IgNAR VH (shark antibody variable domains) and humanized versions, sdAb VH (single domain antibody variable domains) and "camelized" antibody variable domains that bind to any cell surface antigen and activates any immune cells, see specification para. [0273], any cancer cell, or any CD19, any mesothelin or any CD22.  One skilled in the art cannot envision the structure of  polynucleotide encoding a universe of scFv antibodies or single domain antibody, let alone polynucleotides encoding chimeric T cell antigen receptor that activates any immune cells when bind to any cell surface antigen on normal or cancer cells or any cancer cell, or any CD19, any mesothelin or any CD22.  As such, the claims do not meet the written description requirement. 
Furthermore, the claims are drawn to a composition comprising a first polynucleotide and a second polynucleotide that together, encode a chimeric T cell antigen receptor (TCR) that, when present in any immune cell membrane, activates the immune cell when the chimeric TCR comprises any scFv or any single domain antibody that binds to any cell surface antigen, not humanized antibody as argued.  
At pages 9-10 of the Brief, Appellant contends that the specification describes the sequence to an scFv directed to mesothelin and also incorporates by reference numerous patent applications and publications that disclose the sequences to scFvs, CAR antigen bindings domains and light and heavy chain variable domains of known antibodies.  For instances, paragraph 279 discloses “Specific antigen binding domains, and the amino acid sequences thereof, that may find use in the subject chimeric TCRs include those that have been previously described and utilized in various contexts including but not limited to the contexts of antibodies, engineered TCRs and CARs, including e.g., those described in U.S. Patent Application Publication No. US 2015-0368342 A1; U.S. Patent Application No. 62/378,614; PCT Publication No. WO 2014/127261 and PCT Application Nos. US2016/049745; US2016/062612; the disclosures of which are incorporated herein by reference in their entirety.” (emphasis added). Paragraph 240 discloses that “Examples of bi-specific molecules, i.e., molecules that bind two different antigens, and the antigens to which they are targeted include but are not limited to e.g., those described in U.S. Patent No. 9,233,125 and U.S. Patent Application Pub. No. US 20150307564 Al; the disclosures of which are incorporated herein by reference in their entirety.” (emphasis added)  PCT Publication No. WO 2014/127261 discloses an scFv sequence directed to CD19 and 3 distinct scFv sequences directed to mesothelin. U.S. Patent Application Publication No. US 2015-0368342 A1 disclose numerous light and heavy chain sequences from known antibodies directed to CD19, Her2, CD20, EGFR, CLL-1, CD33, CSI, EGFRVIII, and BCMA. Thus, numerous sequences have been disclosed in the specification either explicitly or through incorporation by reference.
Appellant’s arguments have been fully considered but are not deemed persuasive because the scFv or single domain antibody in the claims bind to any cell surface antigen (claims 1 and dependent claims thereof) or any cancer antigen (claim 2), any CD19, any mesothelin or any CD22 (claim 161).  The claims are not limited to scFv comprising the amino acid sequence of SEQ ID NO: 71 that binds to human mesothelin or the anti-human CD19 scFv disclosed in WO 2014/127261 (see Figure 1, SEQ ID NO: 5), the anti-human CD19 scFv disclosed US20150368342 (see SEQ ID NO: 5), the anti-human CD19 Fab disclosed in US20150307564 or the anti-FITC scFv in the anti-FITC-CAR T cells disclosed in 9,233,125 patent as argued.   	The term “CD19” encompasses any mammalian CD19, not just human CD19.  The WO 2014/127261 publication discloses just anti-human CD19 scFv, see Figure 1, SEQ ID NO: 5.  Likewise, the US20150368342 publication discloses the same anti-human CD19 scFv, see SEQ ID NO: 5).  The US20150307564 publication discloses anti-human CD19 Fab.  Again, none of these reference disclose scFv or single domain antibody that bind to CD19 from other species.   The ‘125 patent teaches anti-FITC scFv for anti-FITC-CAR T cells.   These species fails to convey evidence of possession of the entire genus.  In particular, the specification fails to disclose a correlation between structure and function; the specification does not make clear which polynucleotides are in the genus and which are not because it does not set forth a physical basis for the claimed binding activity.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention. 
At page 10 of the Brief, Appellant argues that given that that immune receptors are modular and the antibody sequences are known or relatively straightforward to produce (or "easily derived") there is no reason why one of ordinary skill in the art would think that the presently claimed invention should be limited to only those sequences that were reduced to practice. Rather, to the contrary: (a) given that immune receptors are modular one would expect that the antibody sequences can be switched from one immune receptor (e.g., a CAR) to another (e.g., a synthetic TCR) with the expectation that the new molecule would work and (b) if a new binding sequence is needed then it can readily be adapted from the sequence from another antibody. As evidenced by Borras above, the CDRs of a functional scFv need only be swapped with the CDRs of other known antibodies to change the binding activity of the scFv. Appellant has shown that they were already in possession of a functional chimeric TCR. In order to change the binding specificity of the chimeric TCR all that would need to be done would be to swap the CDR sequences with the CDRs disclosed within the specification or adapt the hundreds if not thousands of other CDR sequences known within the art. 
Appellant’s arguments have been fully considered but are not deemed persuasive because the claims are not drawn to swapping CDRs in the disclosed chimeric antigen receptor.  Appellant has pointed to no evidence in the record to support swapping CDRs in chimeric antigen receptor.  The specification does not describe polynucleotides encoding which chimeric antigen receptor comprising scFv or single domain antibody that may bind to which cell surface antigen such as the ones disclosed in para. [0252] to [0253] in claims 1 and dependent claims thereof), any cancer antigen (claim 2), any CD19, any mesothelin or any CD22 (claim 161) to be swapped.  Appellant points to nowhere in the specification that describe the polynucleotide encompassed by the claims.   
In order to satisfy the enablement requirement, “the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.”, see MPEP 2164.01.   In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (emphasis added). See also, e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  The specification does not enable the full scope of these double-function claims, e.g., activates any immune cell when the chimeric TCR binds any cell surface antigen without undue experimentation.  Given the large number of possible candidates of scFv antibodies and single domain antibodies in chimeric antigen receptors within the scope of the claims and the specification’s corresponding lack of structural guidance with respect to the polynucleotides, it would require undue experimentation of one skilled in the art to make and use the full scope of the claims polynucleotides encoding chimeric antigen receptors that exhibit the claimed functionalities on any immune cells effective to treat which cancer or killing cancer cell in all mammalian subject. 

At bottom of page 10 of the Brief, Appellant contents that the case-law cited in the Office Action appears to be unnecessarily focused on structure/functional relationships within antibody sequences. The real question is whether chimeric TCRs such as that claimed would be able to "borrow" antibody sequences from other molecules such as CARs. If chimeric TCRs such as that claimed can use antibody sequences from other molecules, then written description should be satisfied by the second prong of the Lilly analysis, i.e., by an "adequate number of examples”. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. As discussed above, CDR sequences are known to be routinely swapped from known antibodies into existing frameworks to confer binding specificity and thus there already exists a wealth of known CDR sequences that bind cell surface antigens found within the art which serve as examples of known sequences that bind to known targets. 
Appellant’s arguments have been fully considered but are not deemed persuasive because the claims on appeal are simply not drawn to antibody or swapping CDRs in chimeric antigen receptor.   Nowhere in the specification discloses swapping CDRs in the chimeric TCRs as argued.  Furthermore, the claims are drawn to composition comprising a first and second polynucleotides.  Note, that the antigen, to which the antibody of chimeric TCR binds, is not limited to antigen expressed on tumor (claims 1, 8-10, 14-17, 19, 29-31, 159, 160).  The specification fails to provide a representative samples of species within, or defining characteristics for, that expansive genus.  The specification does not describe the common structure share by members of the genus.  In particular, the specification does not describe the structure-identifying information, e.g., nucleic acid sequences encoding VH and VL of the scFvs or the VHH of the single domain antibodies that bind to all cell surface antigen on normal cell (claims 1, 8-10, 14-17, 19, 29-31, 159-160) or all cancer antigen on cancer cell (claim 2) or all CD19, mesothelin or CD22 from other mammalian species (claim 161).  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art cannot visualize or recognize the member of the genus of the actual claimed first polynucleotide and second polynucleotide that, together, encode all chimeric T cell antigen receptor (TCR) that activate any immune cell themselves to show possession of the claimed genus at the time of filing.   
In view of the lack of guidance as the structure of the polynucleotides, the large number of possible scFv and single domain antibodies discussed above, the unpredictability in the art as evidenced by Lloyd, Edwards, Kunert and Beatty and the lack of direction as to what scFv or single domain variants in chimeric T cell antigen receptor may bind and retain activity, e.g., activate which immune cell, the experimentation required to make and use the full scope of the claimed invention in claims 1-2, 8-10, 14-17, 19, 29-31, 159-161 would be undue. 
At page 11 of the Brief, Appellant argues that the only papers cited by the examiner in support of this rejection (Kunert and Beatty) indicate that some immunotherapies can cause side effects.  However, the present claims are not directed to method of treatment but rather to the general structure of a chimeric TCR encoded within polynucleotides. The claims and the general structured cited within are silent with respect to side effects and thus the disclosure of Kunert and Beatty are irrelevant. As such, the Examiner's reliance on these papers are mis-placed.
Appellant’s arguments have been fully considered but are not deemed persuasive because the teachings of Kunert and Beatty are relevant to the cell surface antigen that the claimed chimeric TCR binds.  Here, the chimeric TCR binds to any cell surface antigen (claims 1, 8-10, 14-17, 19, 29-31, 159-160), any cancer antigen (claim 2) or any CD19, any mesothelin or any CD22 (claim 161).  
Kunert (of record, Frontiers in Immunology 4: 1-16, 2013; PTO 892) teaches choice for target antigen, fitness of T cells and sensitization of tumor milieu are critical to improve adoptive transfer of T cells gene-engineered with antigen-specific T cell receptors, ideally, target antigens are selectively expressed by tumor tissue and not healthy tissue.  
Likewise, Beatty et al (Pharmacol Ther 166:30-39, Oct 2016; PTO 1449) teaches if the target protein is expressed on normal tissues, there is a possibility for off-tumor but on-target toxicities to occur, see p. 3, in particular.  While TCRs can be engineered with high affinity and specificity for tumor-specific peptides, affinity-enhanced TCR-modified T cells have been found to produce off-target and organ-specific toxicities that are not always predictable, see p. 3, in particular.  
Even assuming the chimeric antigen receptor direct to human CD19 (non-solid tumor), Beatty further teaches despite promising findings of CAR T cells directed against CD19+ B cell hematological malignancies, solid malignancies requires T cells to extravasate from the peripheral blood into solid tissues in order to mediate anti-tumor activity, see p. 5.  The ultimate fate of tumor-infiltrating T cells in solid malignancies is determined by a complex network of signals orchestrated by both malignant and non-malignant cells present within the tumor microenvironment, see p. 5.  While most chimeric antigen receptor T cells evaluated in vitro, generally demonstrate potent cytolytic, proliferative and cytokine secretory activity, however, their anti-tumor potential upon infusion into patients with solid tumors has, to date, been limited, see p. 6.   It is unpredictable which undisclosed first and second polynucleotides, that, together, encoding which unspecified T cell antigen receptor activate which immune cell when binds to which cell surface antigen, in turn, effective for treating which cancer in all mammalian subject.  As such, the experimentation required to make and use the full scope of the claimed invention in claims 1-2, 8-10, 14-17, 19, 29-31, 159-161 would be undue. 

At page 11 of the Brief, Appellant argues that to the extent that any further discussion is necessary, Appellant believes that Capon v. Eshhar (418 F.3d1349) (Fed. Cir. 2005; Exhibit A) can be directly applied here.  Capon's fact pattern and the present case run in parallel: in Capon the claims were generic and directed to a fusion protein that contains the binding domain of an antibody (a scFv), just like the current claims. In Capon claims were and initially rejected as lacking written description for failing the "possession" test of sec. 112., just like the current claims.  However, the Court reversed the rejection on the basis of a single example, noting that "it is not necessary that every permutation within a generally operable invention be effective in order for an inventor to obtain a generic claim.”, particularly for fusion proteins that can be put together using sequences that are already in the art. Given the parallels between the current case and Capon, the rejection should be reversed.

Appellant’s arguments have been fully considered but are not deemed persuasive.  The written description requirement must be applies in the context of the particular invention and the state of the knowledge.  In this case, the invention is a composition comprising a first and second polynucleotides encoding any chimeric T cell antigen receptor that, when present in an immune cell membrane, activates the immune cell when the chimeric TCR binds any T cell surface antigen wherein first polynucleotide encodes any modified alpha-chain and is operatively linked to a first promoter and the second polynucleotide encodes any modified beta-chain is operably linked to a second promoter, and wherein: 
(a) the chimeric TCR comprises:
i.  a modified α-chain comprising any heterologous antigen-binding domain fused to the extracellular domain of any TCR α-chain, wherein the heterologous antigen-binding domain specifically binds to any “cell surface antigen” and comprises any scFv or any single domain antibody, and wherein the modified α-chain does not comprise a TCR α-chain variable region; and
ii. a modified β-chain, wherein the modified β-chain does not comprise a TCR β-chain variable region; or
(b)    the chimeric TCR comprises:
i.  the modified β-chain comprising any heterologous antigen binding domain fused to the extracellular domain of any TCRβ-chain, wherein the heterologous antigen-binding domain comprises any scFv or any single domain antibody that binds to any cell surface antigen and wherein the modified β-chain does not comprise a TCR β-chain variable region; and 
ii.  a modified α-chain, wherein the modified α-chain does not comprise a TCRα-chain variable region. 
The state of art with respect to chimeric antigen receptor is unpredictable even the chimeric antigen receptor binds to a known tumor antigen as evidenced by Kunert (of record, Frontiers in Immunology 4: 1-16, 2013; PTO 892) and Beatty et al (Pharmacol Ther 166:30-39, Oct 2016; PTO 1449). 
Regarding the antigen to which the chimeric T cell receptor binds, Kunert (of record, Frontiers in Immunology 4: 1-16, 2013; PTO 892) teaches choice for target antigen, fitness of T cells and sensitization of tumor milieu are critical to improve adoptive transfer of T cells gene-engineered with antigen-specific T cell receptors, ideally, target antigens are selectively expressed by tumor tissue and not healthy tissue.  At the same time, target antigens should have proficient immunogenicity to initiate an effective anti-tumor response, see p. 2, in particular.  Even chimeric TCR binds to cancer antigen, e.g., NY-ES01/HLA-A2 and MAGEA3/HLA-A2, the study by Robbins and colleagues demonstrated that a TCR directed against cancer antigens, e.g., NY-ES01/HLA-A2 showed significant anti-tumor responses in patients with metastatic melanoma and synovial sarcoma without detectable toxicities (Table 2).  Unexpectedly, in another using a TCR directed against MAGEA3/HLA-A2 (another tumor antigen), two patients with metastatic melanoma lapsed into coma and died.  These adverse events were most likely caused by T cell recognition of rare neurons that were positive for MAGE-12 and possible MAGE-A.9 antigens, which contain shared or highly similar epitopes compared to MAGE-A3 antigen. In a third, study, in which a TCR was used directed against MAGE-A3/HLA-A1, one patient with melanoma an done patient with myeloma suffered from cardiovascular toxicity and died. This toxicity was possibly caused by T cell recognition of a similar but not identical peptide form the muscle protein titin, so-called off-target” toxicity, see paragraph bridging p. 2 and 3, in particular.  Furthermore, Kunert teaches TCR-engineered T cells therapy to treat solid tumors is currently hampered by treatment-related toxicity, and a transient nature of tumor regression.  It is unpredictable which undisclosed nucleic acid encoding which unspecified T cell antigen receptor that binds to which “cell surface antigen” or “cancer antigen” expressed on which immune cell, e.g., stem cell, plasma cells, B cells, T cell is effective for treating which cancer.  
Likewise, Beatty et al teaches if the target protein is expressed on normal tissues, there is a possibility for off-tumor but on-target toxicities to occur, see p. 3, in particular.  While TCRs can be engineered with high affinity and specificity for tumor-specific peptides, affinity-enhanced TCR-modified T cells have been found to produce off-target and organ-specific toxicities that are not always predictable, see p. 3, in particular.  Even assuming the chimeric antigen receptor direct to human CD19 (non-solid tumor), Beatty further teaches despite promising findings of CAR T cells directed against CD19+ B cell hematological malignancies, solid malignancies requires T cells to extravasate from the peripheral blood into solid tissues in order to mediate anti-tumor activity, see p. 5.  The ultimate fate of tumor-infiltrating T cells in solid malignancies is determined by a complex network of signals orchestrated by both malignant and non-malignant cells present within the tumor microenvironment, see p. 5.  While most chimeric antigen receptor T cells evaluated in vitro, generally demonstrate potent cytolytic, proliferative and cytokine secretory activity, however, their anti-tumor potential upon infusion into patients with solid tumors has, to date, been limited, see p. 6.   
Regarding cell surface antigen to which the scFv or single domain binds, the specification discloses antigen as follow:
[0252] Any antigen, including e.g., those described herein, may be mutated and the corresponding antigen binding partner may be similarly mutated. Accordingly, a chimeric TCR of the instant disclosure may include an antigen binding domain that specifically binds a mutated (i.e., non-wild-type) binding partner. Non-limiting examples of mutated binding partners include but are not limited to e.g., mutated antigens, mutated cancer antigens, mutated auto-antigens, mutated extracellular antigens, mutated extracellular cancer antigens, mutated extracellular auto-antigens, mutated surface antigens, mutated surface cancer antigens, mutated surface auto-antigens, peptide-MHC complexes presenting a mutated antigen peptide, peptide-MHC complexes presenting a mutated cancer antigen peptide, peptide-MHC complexes presenting a mutated auto-antigen peptide, and the like. 
[0253] Cancers commonly involve mutated proteins that are associated with the disease. Genes commonly mutated in cancers include e.g., ABI1, ABL1, ABL2, ACKR3, ACSL3, ACSL6, AFF1, AFF3, AFF4, AKAP9, AKT1, AKT2, ALDH2, ALK, AMER1, APC, ARHGAP26, ARHGEF12, ARID1A, ARID2, ARNT, ASPSCR1, ASXL1, ATF1, ATIC, ATM, ATP1A1, ATP2B3, ATRX, AXIN1, BAP1, BCL10, BCL11A, BCL11B, BCL2, BCL3, BCL6, BCL7A, BCL9, BCOR, BCR, BIRC3, BLM, BMPR1A, BRAF, BRCA1, BRCA2, BRD3, BRD4, BRIP1, BTG1, BUB1B, C15orf65, C2orf44, CACNA1D, CALR, CAMTA1, CANT1, CARD11, CARS, CASC5, CASP8, CBFA2T3, CBFB, CBL, CBLB, CBLC, CCDC6, CCNB1IP1, CCND1, CCND2, CCND3, CCNE1, CD274, CD74, CD79A, CD79B, CDC73, CDH1, CDH11, CDK12, CDK4, CDK6, CDKN2A, CDKN2C, CDX2, CEBPA, CEP89, CHCHD7, CHEK2, CHIC2, CHN1, CIC, CIITA, CLIP1, CLP1, CLTC, CLTCL1, CNBP, CNOT3, CNTRL, COL1A1, COL2A1, COX6C, CREB1, CREB3L1, CREB3L2, CREBBP, CRLF2, CRTC1, CRTC3, CSF3R, CTNNB1, CUX1, CYLD, DAXX, DCTN1, DDB2, DDIT3, DDX10, DDX5, DDX6, DEK, DICER1, DNM2, DNMT3A, EBF1, ECT2L, EGFR, EIF3E, EIF4A2, ELF4, ELK4, ELL, ELN, EML4, EP300, EPS15, ERBB2, ERC1, ERCC2, ERCC3, ERCC4, ERCC5, ERG, ETV1, ETV4, ETV5, ETV6, EWSR1, EXT1, EXT2, EZH2, EZR, FAM46C, FANCA, FANCC, FANCD2, FANCE, FANCF, FANCG, FAS, FBXO11, FBXW7, FCGR2B, FCRL4, FEV, FGFR1, FGFR1OP, FGFR2, FGFR3, FH, FHIT, FIP1L1, FLCN, FLI1, FLT3, FNBP1, FOXA1, FOXL2, FOXO1, FOXO3, FOXO4, FOXP1, FSTL3, FUBP1, FUS, GAS7, GATA1, GATA2, GATA3, GMPS, GNA11, GNAQ, GNAS, GOLGA5, GOPC, GPC3, GPHN, H3F3A, H3F3B, HERPUD1, HEY1, HIP1, HIST1H4I, HLA-A, HLF, HMGA1, HMGA2, HNF1A, HNRNPA2B1, HOOK3, HOXA11, HOXA13, HOXA9, HOXC11, HOXC13, HOXD11, HOXD13, HRAS, HSP9OAA1, HSP90AB1, IDH1, IDH2, IKZF1, IL2, IL21R, IL6ST, IL7R, IRF4, ITK, JAK1, JAK2, JAK3, JAZF1, JUN, KAT6A, KAT6B, KCNJ5, KDM5A, KDM5C, KDM6A, KDR, KDSR, KIAA1549, KIAA1598, KIF5B, KIT, KLF4, KLF6, KLK2, KMT2A, KMT2C, KMT2D, KRAS, KTN1, LASP1, LCK, LCP1, LHFP, LIFR, LMNA, LMO1, LMO2, LPP, LRIG3, LSM14A, LYL1, MAF, MAFB, MALT1, MAML2, MAP2K1, MAP2K2, MAP2K4, MAX, MDM2, MDM4, MECOM, MED12, MEN1, MET, MITF, MKL1, MLF1, MLH1, MLLT1, MLLT10, MLLT11, MLLT3, MLLT4, MLLT6, MN1, MNX1, MPL, MSH2, MSH6, MSI2, MSN, MTCP1, MUC1, MUTYH, MYB, MYC, MYCL, MYCN, MYD88, MYH11, MYH9, MYO5A, NAB2, NACA, NBN, NCKIPSD, NCOA1, NCOA2, NCOA4, NDRG1, NF1, NF2, NFATC2, NFE2L2, NFIB, NFKB2, NIN, NKX2-1, NONO, NOTCH1, NOTCH2, NPM1, NR4A3, NRAS, NRG1, NSD1, NT5C2, NTRK1, NTRK3, NUMA1, NUP214, NUP98, NUTM1, NUTM2A, NUTM2B, OLIG2, OMD, P2RY8, PAFAH1B2, PALB2, PATZ1, PAX3, PAX5, PAX7, PAX8, PBRM1, PBX1, PCM1, PCSK7, PDCD1LG2, PDE4DIP, PDGFB, PDGFRA, PDGFRB, PER1, PHF6, PHOX2B, PICALM, PIK3CA, PIK3R1, PIM1, PLAG1, PLCG1, PML, PMS1, PMS2, POT1, POU2AF1, POU5F1, PPARG, PPFIBP1, PPP2R1A, PRCC, PRDM1, PRDM16, PRF1, PRKAR1A, PRRX1, PSIP1, PTCH1, PTEN, PTPN11, PTPRB, PTPRC, PTPRK, PWWP2A, RABEP1, RAC1, RAD21, RAD51B, RAFT, RALGDS, RANBP17, RAP1GDS1, RARA, RB1, RBM15, RECQL4, REL, RET, RHOH, RMI2, RNF213, RNF43, ROS1, RPL10, RPL22, RPL5, RPN1, RSPO2, RSPO3, RUNX1, RUNX1T1, SBDS, SDC4, SDHAF2, SDHB, SDHC, SDHD, SEPT5, SEPT6, SEPT9, SET, SETBP1, SETD2, SF3B1, SFPQ, SH2B3, SH3GL1, SLC34A2, SLC45A3, SMAD4, SMARCA4, SMARCB1, SMARCE1, SMO, SOCS1, SOX2, SPECC1, SRGAP3, SRSF2, SRSF3, SS18, SS18L1, SSX1, SSX2, SSX2B, SSX4, SSX4B, STAG2, STAT3, STAT5B, STAT6, STIL, STK11, SUFU, SUZ12, SYK, TAF15, TAL1, TAL2, TBL1XR1, TCEA1, TCF12, TCF3, TCF7L2, TCL1A, TERT, TET1, TET2, TFE3, TFEB, TFG, TFPT, TFRC, THRAP3, TLX1, TLX3, TMPRSS2, TNFAIP3, TNFRSF14, TNFRSF17, TOP1, TP53, TPM3, TPM4, TPR, TRAF7, TRIM24, TRIM27, TRIM33, TRIP11, TRRAP, TSC1, TSC2, TSHR, TTL, U2AF1, UBR5, USP6, VHL, VTI1A, WAS, WHSC1, WHSC1L1, WIF1, WRN, WT1, WWTR1, XPA, XPC, XPO1, YWHAE, ZBTB16, ZCCHC8, ZMYM2, ZNF331, ZNF384, ZNF521 and ZRSR2. In some instances, an antigen binding domain binds to the mutated version of a gene that is commonly mutated in cancer, including but not limited to e.g., those listed above. In some instances, an antigen binding domain binds to a peptide-MHC complex presenting a mutated cancer antigen peptide derived from the mutated version of a gene that is commonly mutated in cancer, including but not limited to e.g., those listed above. In some instances, an antigen binding domain binds to a peptide-MHC complex presenting a mutant KRAS peptide. 
The term “e.g.” is not limited.  The specification does not describe the structure, e.g., polynucleotide encoding the amino acid sequence of the heavy and light chain variable region or the six CDRs of all scFvs or single domain antibodies that bind to all cell surface antigen, including but are not limited to e.g., mutated antigens, mutated cancer antigens, mutated auto-antigens, mutated extracellular antigens, mutated extracellular cancer antigens, mutated extracellular auto-antigens, mutated surface antigens, mutated surface cancer antigens, mutated surface auto-antigens, peptide-MHC complexes presenting a mutated antigen peptide, peptide-MHC complexes presenting a mutated cancer antigen peptide, peptide-MHC complexes presenting a mutated auto-antigen peptide, and the like (claims 1 and dependent claims thereof) or any cancer antigen (claim 2), any CD19, any mesothelin or any CD22 (claim 161), other than scFv antibody that binds to human mesothelin, see para. [273] specification and human CD19, see para. [0279] specification.  Here, Appellant attempts to describe the invention by describing something that is not the invention: viz., the antigen to which the scFv or single domain antibodies in the chimeric TCR may bind.  Appellant has not pointed to anything else in the disclosure that describes the polynucleotides encoding scFv antibodies or single domain antibodies that correlate with binding to any cell surface antigen above, as required by the claims.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al (of record) taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et ah Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, ah different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie). In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus.
The specification does not teach how to select scFv or single domain antibody that binds to the appropriate cell surface antigen, for the chimeric TCR, the corresponding polynucleotides.  It is unpredictable which undisclosed first and second polynucleotides, e.g., DNA, RNA, hybrid DNA/RNA, that, together, encoding which unspecified T cell antigen receptor that correlated with the functions of activates immune cell when binds to which cell surface antigen in vitro or in vivo. 
Appellant has not point to the specification that describes polynucleotide encoding scFv antibodies or single domain antibodies that may bind to any and all cell surface antigen as defined above (claims 1, 8-10, 14-17, 19, 29-31, 159, 160), such as any cancer antigen (claim 2), any CD19, any mesothelin or any CD22 from other species (claim 161).  One skilled in the art cannot predict which combination of polynucleotides encoding modified TCR α-chain and scFv or single domain antibody that binds any cell surface antigen and modified TCRβ chain or vice versa when present on immune cell activates the immune cells without more.  One skilled in the art cannot envision the structure of claimed polynucleotides encoding chimeric T cell antigen receptor that activates any immune cells when bind to any cell surface antigen on normal or cancer cells.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Accordingly, given the lack of particularity with which the claimed polynucleotides are described in the specification, the insufficient guidance, the unpredictable art as evidenced by Kunert, Beatty, Lloyd and Edwards, one of skill in the art would reasonably conclude that appellant was not in possession of the genus of composition comprising any first and second polynucleotides as set forth in claims 1-2, 8-10, 14-17, 19, 29-31 and 159-161 at the time of filing.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PHUONG HUYNH/Primary Examiner, Art Unit 1644         
                                                                                                                                                                                               Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.